NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 13, 2020*
                                 Decided March 17, 2020

                                          Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

No. 19-2537

GERALD JONES,                                    Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Central District of Illinois.



       v.                                        No. 19-1246-CSB

ROB JEFFREYS, et al.,                            Colin S. Bruce,
      Defendants-Appellees.                      Judge.

                                        ORDER

        Gerald Jones, an Illinois prisoner, wants to sue prison officials for punishing him
for filing a previous lawsuit. He accuses them of lying to isolate him in segregation and
threatening to kill him if he returns to general population. Jones filed his proposed
complaint in district court, but because he could not afford the filing fee, he moved to
proceed in forma pauperis under 28 U.S.C. § 1915. The district court denied the motion

       * Defendants were not served with process and have not participated in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 19-2537                                                                        Page 2

because Jones has three “strikes” under the Prison Litigation Reform Act, and because,
the court ruled, he failed to satisfy the exemption for inmates who are “under imminent
danger of serious physical injury.” See id. § 1915(g). Because we conclude that Jones has
adequately alleged such danger, we vacate the court’s order denying Jones leave to
proceed in forma pauperis and remand for further proceedings.

        According to Jones, whose allegations at this stage we must presume are true,
see Wallace v. Baldwin, 895 F.3d 481, 483 (7th Cir. 2018), officers started punishing him
after he sued to challenge the adequacy of his mental-health treatment in Jones v.
Kennedy, No. 18-CV-1295 (C.D. Ill. Aug. 8, 2018). (That case remains pending.) When
Jones defeated a motion to revoke his pauper status in that case, officers responded by
falsely accusing him of refusing to be searched, and then used that pretext to
strip-search him and move him to segregation, taunting him to “file a lawsuit.” After
Jones successfully filed an internal appeal and was released from segregation, one of the
same officers falsely accused Jones of a different rule violation. He and a group of other
officers then rammed Jones against a wall, handcuffed him, knocked him to the ground,
and pinned him there with a choke hold and knee on his back. Afterward, the officers
returned Jones to segregation. This time they warned him to stay there or they would
“kill [his] ass.” Jones complained about their conduct to other prison officials, but none
interceded. Jones filed this suit from segregation.

        Recognizing his status as a restricted filer under § 1915(g), Jones highlighted for
the district court three possible imminent dangers of physical harm: (1) prison officials
were not providing him adequate mental-health treatment while he was in segregation;
(2) his extended time in segregation was exacerbating his mental distress and tendency
to self-harm; and (3) he was scheduled to leave segregation after three months, and he
feared that the officers would fulfill their threat to kill him. The district court was not
persuaded. It explained that Jones was already litigating a claim for his alleged lack of
mental-health treatment in his other, pending case. And it added that Jones’s allegations
did not reflect an imminent danger because they described past events and Jones had
already been released from segregation. Jones moved for reconsideration. He
emphasized that he was still in segregation and was scheduled to return to general
population in two months, which was when he feared an attack. The court denied the
motion without addressing these arguments.

       The district court’s analysis was only partially correct. Jones may not rely on
allegations that he raised previously in another pending suit to satisfy the
imminent-danger exception; district courts have broad discretion to dismiss duplicative
No. 19-2537                                                                          Page 3

suits. McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 888 (7th Cir. 2012). Jones’s
allegation that he is not receiving sufficient mental-health treatment at his prison is
covered in his first lawsuit. So that allegation does not justify launching a second suit.

       But the court overlooked Jones’s other allegations, which are relevant to the
imminent-danger exception. First, it incorrectly stated that Jones had been released
from segregation. Apparently, it conflated Jones’s allegations about his first placement
there—from which he had been released—with his second. When he filed this suit, that
second stint was still ongoing, and it is where he was isolated when defendants
allegedly threatened him with death if he returned to general population. As for that
alleged threat—an allegation that he repeated throughout the complaint and in his
motion for reconsideration—the court said nothing.

        We review de novo a district court’s interpretation of § 1915(g), Wallace, 895 F.3d
at 483, and we conclude that Jones’s allegations satisfy the imminent-danger exception.
The exception requires an inmate to allege a physical injury that is imminent or
occurring at the time the complaint is filed. Ciarpaglini v. Saini, 352 F.3d 328, 330
(7th Cir. 2003). An allegation that extended solitary confinement exacerbates a
prisoner’s propensity for self-harm can satisfy this standard, separate from any claim
about adequacy of mental-health treatment. Wallace, 895 F.3d at 485; Sanders v. Melvin,
873 F.3d 957, 961 (7th Cir. 2017). So too can allegations that an inmate faces a looming
threat of violence. See Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (holding that
plaintiff satisfied imminent-danger exception when he alleged that officer beat him and
threatened to do so again). Jones’s complaint—asserting a danger of self-harm and a
threat that officers may try to kill him soon—contains both types of allegations.

       We end by emphasizing the limits of our ruling. To prevail, Johnson will need to
prove that he is entitled to relief. Moreover, Jones has merely alleged an imminent
danger of physical harm; that allegation simply allows him to start this lawsuit. See
Sanders, 873 F.3d at 960. If defendants wish to challenge Jones’s pauper status after they
are served with the complaint, they may put forth evidence disputing his allegations of
imminent danger. See id. at 961–62 (explaining that allegations of imminent danger
should be handled like allegations of jurisdiction). And if it later turns out that Jones’s
allegations of imminent harm are untrue, he must pay the full filing fee or face
dismissal. In addition, if the court determines that he lied to manipulate the court and
circumvent the three-strikes rule, the court may sanction him in addition to dismissing
the suit, id., and he may be subject to penalties for perjury.

       We VACATE the district court’s order and REMAND for further proceedings.